Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151076                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151076
                                                                    COA: 325582
                                                                    Wayne CC: 14-009613-FH
  KAMERON LEO KILGO,
          Defendant-Appellant.

  _________________________________________/

         On January 13, 2016, the Court heard oral argument on the application for leave to
  appeal prior to decision by the Court of Appeals. On order of the Court, the application
  is again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 18, 2016
         s0315d
                                                                               Clerk